Dismissed and
Memorandum Opinion filed December 17, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00998-CR
____________
 
GERY T. KOBOS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
 

On Appeal from the County Criminal Court
at Law No. 5
Harris County, Texas
Trial Court Cause No. 2004 TR 0490499
 
 
 

M E M O R
A N D U M   O P I N I O N
            Appellant entered a not guilty plea to failure to provide
proof of insurance.  On May 4, 2007, the municipal court found appellant guilty
and assessed a fine of $191.00. Appellant appealed the municipal court’s
decision to the county court at law.  On October 12, 2009, the County Criminal
Court at Law No. 5 affirmed the judgment of the municipal court.  No timely
motion for new trial was filed. Appellant’s notice of appeal from the county
court’s judgment was not filed until November 20, 2009.
            A defendant’s notice of appeal must be filed within 30 days
after sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal that
complies with the requirements of Rule 26 is essential to vest the court of
appeals with jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex.
Crim. App. 1998).  If an appeal is not timely perfected, a court of appeals
does not obtain jurisdiction to address the merits of the appeal.  Under those
circumstances can take no action other than to dismiss the appeal.  Id.
            Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
 
Panel consists of Justices
Yates, Seymore, and Brown. 
Do Not Publish—Tex. R. App. P.
47.2(b).